        Case 19-30436 Document 41 Filed in TXSB on 03/26/19 Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE: LUDIVINA MARTINEZ-                      §    CASE NO. 19-30436-H4-13
       ARGUELLES                               §
          Debtor(s)                            §    Chapter 13
                                               §

                  RESPONSE TO TRUSTEE’S MOTION TO DISMISS

      Ludivina Martinez-Arguelles, Debtor, files this Response to the Chapter 13 Trustee’s
Motion to Dismiss:

       1.     Debtor desires to continue with the chapter 13 plan.

       2.     Debtor’s counsel has provided the chapter 13 trustee with the tax appraisals for all
              real properties.

       3.     Debtor desires a hearing on the Motion to Dismiss.

       WHEREFORE, Debtor requests that this Court conduct a hearing, not dismiss the chapter
13 case, and for such other and further relief to which Debtor may be justly entitled.

       March 26, 2019

                                            Respectfully submitted,

                                            /s/Nikie Marie Lopez-Pagan
                                            Reese W. Baker
                                            Texas Bar No. 01587700
                                            Sonya Kapp
                                            TX Bar No. 11095395
                                            Nikie Marie Lopez-Pagan
                                            TX Bar No. 3147993
                                            Baker & Associates
                                            950 Echo Lane, Suite 200
                                            Houston, Texas 77024
                                            713-869-9200
                                            713-869-9100 (fax)
                                            ATTORNEYS FOR DEBTOR

                               CERTIFICATE OF SERVICE

       A copy of the foregoing Debtor’s Response to the Motion to Dismiss was delivered on or
about March 26, 2019, to all parties listed below in the manner listed below:
        Case 19-30436 Document 41 Filed in TXSB on 03/26/19 Page 2 of 2



David G. Peake                               CMF/ECF ELECTRONIC DELIVERY
9660 Hillcroft, Ste 430
Houston, Tx 77096

                                             /s/Nikie Marie Lopez-Pagan
                                             Nikie Marie Lopez-Pagan


                 VERIFICATION OF TRANSMITTAL TO U.S. TRUSTEE

       The undersigned attorney, under penalty of perjury, hereby certifies that a copy of Debtor’s
Response to the Motion to Dismiss was delivered to the United States Trustee, 515 Rusk, Suite
3516, Houston, Texas 77002, on or about March 26, 2019, by CM/ECF electronic delivery.

                                             /s/Nikie Marie Lopez-Pagan
                                             Nikie Marie Lopez-Pagan
